Name: Commission Regulation (EC) No 1077/2004 of 7 June 2004 opening and providing for the administration of an autonomous tariff quota for garlic
 Type: Regulation
 Subject Matter: European construction;  tariff policy;  plant product;  EU finance
 Date Published: nan

 8.6.2004 EN Official Journal of the European Union L 203/7 COMMISSION REGULATION (EC) No 1077/2004 of 7 June 2004 opening and providing for the administration of an autonomous tariff quota for garlic THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Treaty of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, Having regard to the Act of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, and in particular the first paragraph of Article 41 thereof, Whereas: (1) Commission Regulation (EC) No 565/2002 (1) established the method for managing tariff quotas and introduced a system of certificates of origin for garlic imported from third countries. (2) Commission Regulation (EC) No 228/2004 of 3 February 2004 laying down transitional measures applicable to Regulation (EC) No 565/2002 by reason of the accession of the new Member States (2) adopted measures to allow importers from those countries to benefit from Regulation (EC) No 565/2002. The aim of these measures was to make a distinction between traditional importers and new importers in the new Member States, and to adapt the concept of the reference quantity so that these importers could benefit from this system. (3) To ensure uninterrupted supplies to the enlarged Community market while taking account of the economic supply conditions in the new Member States prior to accession, an autonomous and temporary import tariff quota should be opened for fresh or chilled garlic falling within CN code 0703 20 00. (4) Setting such a quota must be transitional and may not prejudge the outcome of the negotiations underway in the context of the World Trade Organisation (WTO) as a result of the accession of new members. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fresh Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 1. An autonomous tariff quota of 4 400 tonnes (serial number 09.4107), hereinafter the autonomous quota, shall be opened from 1 May 2004 for Community imports of fresh or chilled garlic falling within CN code 0703 20 00. 2. The ad valorem tariff rate applicable to products imported under the autonomous quota shall be 9,6 %. Article 2 Regulations (EC) No 565/2002 and (EC) No 228/2004 shall apply to the management of the autonomous quota, subject to the provisions of this Regulation. However, Articles 1, 5(5) and 6(1) of Regulation (EC) No 565/2002 shall not apply to the management of the autonomous quota. Article 3 Import licences issued under the autonomous quota, hereinafter licences, shall be valid until 31 December 2004. Box 24 of the licences shall show one of the entries listed in Annex I. Article 4 1. Importers may submit licence applications to the competent authorities of the Member States in the five working days following the date of entry into force of this Regulation. Box 20 of the licences shall show one of the entries listed in Annex II. 2. Licence applications submitted by an importer may relate to a quantity equal to at most 10 % of the autonomous quota. Article 5 The autonomous quota shall be allocated as follows:  70 % to traditional importers,  30 % to new importers. If the quantity allocated to one of the categories of importers is not used in full, the balance may be allocated to the other category. Article 6 1. The Member States shall notify the Commission, on the seventh working day following the entry into force of this Regulation, of the quantities for which licence applications have been made. 2. Licences shall be issued on the 12th working day following the entry into force of this Regulation, unless the Commission has taken special measures pursuant to paragraph 3 of this Article. 3. If the Commission finds, on the basis of the information notified pursuant to paragraph 1 of this Article, that licence applications exceed the quantities available for a category of importers according to Article 5 of this Regulation, it shall adopt, by means of a regulation, a single reduction percentage for the applications in question. Article 7 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 June 2004. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 86, 3.4.2002, p. 11. Regulation as last amended by Regulation (EC) No 537/2004 (OJ L 86, 24.3.2004, p. 9). (2) OJ L 39, 11.2.2004, p. 10. ANNEX I Entries referred to in Article 3  In Spanish: certificado expedido en virtud del Reglamento (CE) no 1077/2004 y vÃ ¡lido Ã ºnicamente hasta el 31 de diciembre de 2004.  In Czech: licence vydanÃ ¡ podle naÃ Ã ­zenÃ ­ (ES) Ã . 1077/2004 a platnÃ ¡ pouze do 31. prosince 2004.  In Danish: licens udstedt i henhold til forordning (EF) nr. 1077/2004 og kun gyldig til den 31. december 2004.  In German: Lizenz gemÃ ¤Ã  der Verordnung (EG) Nr. 1077/2004 erteilt und nur bis zum 31. Dezember 2004 gÃ ¼ltig.  In Estonian: litsents on vÃ ¤lja antud mÃ ¤Ã ¤ruse (EÃ ) nr 1077/2004 alusel ja kehtib ainult 31. detsembrini 2004.  In Greek: Ã ¤Ã ¿ ÃÃ ¹Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã ·Ã Ã ¹Ã ºÃ  Ã µÃ ºÃ ´Ã Ã ¸Ã ·Ã ºÃ µ Ã ²Ã ¬Ã Ã µÃ ¹ Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1077/2004 Ã ºÃ ±Ã ¹ Ã ¹Ã Ã Ã Ã µÃ ¹ Ã ¼Ã Ã ½Ã ¿ Ã ¼Ã ­Ã Ã Ã ¹ Ã Ã ¹Ã  31 Ã Ã µÃ ºÃ µÃ ¼Ã ²Ã Ã ¯Ã ¿Ã 2004.  In English: licence issued under Regulation (EC) No 1077/2004 and valid only until 31 December 2004.  In French: certificat Ã ©mis au titre du rÃ ¨glement (CE) no 1077/2004 et valable seulement jusqu'au 31 dÃ ©cembre 2004.  In Italian: titolo rilasciato ai sensi del regolamento (CE) n. 1077/2004 e valido solo fino al 31 dicembre 2004.  In Latvian: licence, kas izdota saskaÃ Ã  ar Regulu (EK) Nr. 1077/2004 un ir derÃ «ga vienÃ «gi lÃ «dz 2004. gada 31. decembrim.  In Lithuanian: pagal Reglamento (EB) Nr. 1077/2004 nuostatas iÃ ¡duota licencija, kuri galioja tik iki 2004 m. gruodÃ ¾io 31 d.  In Hungarian: a 1077/2004/EK rendelet szerint kibocsÃ ¡tott engedÃ ©ly, csak 2004. december 31-ig Ã ©rvÃ ©nyes.  In Dutch: overeenkomstig Verordening (EG) nr. 1077/2004 afgegeven certificaat dat slechts tot en met 31 december 2004 geldig is.  In Polish: pozwolenie wydane zgodnie z rozporzÃ dzeniem (WE) nr 1077/2004 i waÃ ¼ne wyÃ Ã cznie do 31 grudnia 2004 r.  In Portuguese: certificado emitido a tÃ ­tulo do Regulamento (CE) n.o 1077/2004 e eficaz somente atÃ © 31 de Dezembro de 2004.  In Slovak: licencia vydanÃ ¡ na zÃ ¡klade nariadenia (ES) Ã . 1077/2004 a platnÃ ¡ len do 31. decembra 2004.  In Slovene: dovoljenje, izdano v okviru Uredbe (ES) Ã ¡t. 1077/2004 in veljavno samo do 31. decembra 2004.  In Finnish: asetuksen (EY) N:o 1077/2004 mukaisesti annettu todistus, voimassa ainoastaan 31 pÃ ¤ivÃ ¤Ã ¤n joulukuuta 2004 asti.  In Swedish: licens utfÃ ¤rdad enligt fÃ ¶rordning (EG) nr 1077/2004, giltig endast till och med den 31 december 2004. ANNEX II Entries referred to in Article 4(1)  In Spanish: solicitud de certificado presentada al amparo del Reglamento (CE) no 1077/2004.  In Czech: Ã ¾Ã ¡dost o licenci podle naÃ Ã ­zenÃ ­ (ES) Ã . 1077/2004.  In Danish: licensansÃ ¸gning i henhold til forordning (EF) nr. 1077/2004.  In German: Lizenzantrag gemÃ ¤Ã  der Verordnung (EG) Nr. 1077/2004.  In Estonian: mÃ ¤Ã ¤ruse (EÃ ) nr 1077/2004 kohaselt esitatud litsentsitaotlus.  en Grec: Ã Ã ¯Ã Ã ·Ã Ã · Ã Ã ¿Ã Ã ®Ã ³Ã ·Ã Ã ·Ã  ÃÃ ¹Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã ·Ã Ã ¹Ã ºÃ ¿Ã  Ã ÃÃ ¿Ã ²Ã »Ã ·Ã ¸Ã µÃ ¯Ã Ã ± Ã ²Ã ¬Ã Ã µÃ ¹ Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1077/2004.  In English: licence application pursuant to Regulation (EC) No 1077/2004.  In French: demande de certificat faite au titre du rÃ ¨glement (CE) no 1077/2004.  In Italian: domanda di titolo presentata ai sensi del regolamento (CE) n. 1077/2004.  In Latvian: licences pieteikums saskaÃ Ã  ar Regulu (EK) Nr. 1077/2004.  In Lithuanian: praÃ ¡ymas iÃ ¡duoti licencijÃ pagal ReglamentÃ (EB) Nr. 1077/2004.  In Hungarian: a 1077/2004/EK rendelet szerinti engedÃ ©lykÃ ©relem.  In Dutch: overeenkomstig Verordening (EG) nr. 1077/2004 ingediende certficaataanvraag.  In Polish: wniosek o pozwolenie przedÃ oÃ ¼ony zgodnie z rozporzÃ dzeniem (WE) nr 1077/2004.  In Portuguese: pedido de certificado apresentado a tÃ ­tulo do Regulamento (CE) n.o 1077/2004.  In Slovak: Ã ¾iadosÃ ¥ o licenciu na zÃ ¡klade nariadenia (ES) Ã . 1077/2004.  In Slovene: dovoljenje, izdano v okviru Uredbe (ES) Ã ¡t. 1077/2004.  In Finnish: asetuksen (EY) N:o 1077/2004 mukainen todistushakemus.  In Swedish: licensansÃ ¶kan enligt fÃ ¶rordning (EG) nr 1077/2004.